¶30 (dissenting) — This case presents a simple issue of statutory construction where the majority erroneously ignores and renders meaningless the specific, express controlling statutory provisions. The majority instead construes and rewrites the statutes to find a general power not found in the detailed statutory scheme. The statutes make a clear distinction between inmates serving a sentence of life without parole and those that are not; furthermore, the statutes bifurcate inmate funds into two main categories: (a) wages and gratuities earned by the inmates and (b) funds received by the inmates in addition to wages and gratuities. A plain reading of the statutes indicates that when dealing with inmates serving a sentence of life without parole, the Department of Corrections (DOC) has no authority to deduct legal financial obligations (LFOs) from funds that are not wages and gratuities earned by the inmates.
C. Johnson, J.
¶31 The statutes specify the authority to deduct certain obligations from different inmate classifications. First, an examination of chapters 72.09 and 72.11 RCW reveals that these statutes provide for payment of LFOs through a system of deductions from two main sources of funds: (1) income earned by inmates as wages and gratuities and (2) *866income from other sources, most commonly money sent from friends and family members. The detailed scheme under RCW 72.09.480 (dealing with inmate funds subject to deductions) negates any conclusion of some general discretion under RCW 72.11.020 (dealing with disbursal by the DOC secretary of inmate funds to satisfy LFOs).
¶32 Unlike RCW 72.09.480, RCW 72.11.020 gives considerable discretion to the DOC to vary from statutorily mandated base deductions; but, RCW 72.11.020 specifically requires the DOC to make LFO deductions as stated in RCW 72.09.111(1) (discussed below) and 72.65.050 (dealing with the disposition of earnings) “without exception.” RCW 72.09.111(1) sets out minimum deductions from inmates’ wages, gratuities, and workers’ compensation benefits. LFO deductions are included in RCW 72.09.111(1) among the minimum deductions from wages and gratuities. RCW 72-.09.111(1) does not conflict with the directives of RCW 72-.09.480 for money inmates sentenced to life without parole receive from sources other than wages and gratuities. Where the legislature plainly reveals its intent through statutes on two related subjects, the court “will not disturb the Legislature’s deliberate choice to treat the two types of [funds] differently.” Pub. Util. Dist. No. 1 of Pend Oreille County v. Dep’t of Ecology, 146 Wn.2d 778, 792, 51 P.3d 744 (2002). The majority errs in construing RCW 72.11.020 as an unlimited general grant of authority to the secretary to take money from an inmate’s personal account to satisfy LFOs. Majority at 861.
¶33 Second, the plain meaning of the statutes demonstrates legislative intent not to impose LFO deductions from sources other than wage and gratuity earnings if received by inmates sentenced to life without parole. In defining the mandatory deductions from sources other than wage and gratuity earnings, RCW 72.09.480(2) states:
When an inmate, except as provided in subsection (7) of this section, receives any funds in addition to his or her wages or gratuities, except settlements or awards resulting from legal action, the additional funds shall be subject to the following *867deductions and the priorities established in chapter 72.11 RCW:
(a) Five percent to the public safety and education account for the purpose of crime victims’ compensation;
(b) Ten percent to a department personal inmate savings account;
(c) Twenty percent to the department to contribute to the cost of incarceration;
(d) Twenty percent for payment of legal financial obligations for all inmates who have legal financial obligations owing in any Washington state superior court, and
(e) Fifteen percent for any child support owed under a support order.
(Emphasis added.) The key to this case is provided in the exception, which the majority fails to give any effect or meaning. The legislature chose not to include LFO deductions in subsection (7) — the controlling subsection applicable to inmates sentenced to life without parole:
When an inmate sentenced to life imprisonment without possibility of release or parole, or to death under chapter 10.95 RCW, receives any funds in addition to his or her gratuities, except settlements or awards resulting from legal action, the additional funds shall be subject to: Deductions of five percent to the public safety and education account for the purpose of crime victims’ compensation, twenty percent to the department to contribute to the cost of incarceration, and fifteen percent to child support payments.
RCW 72.09.480(7).
¶34 Significant to this case, the exception articulated in RCW 72.09.480(7) provides no authority for the DOC to deduct LFOs from inmates sentenced to life without parole. In dealing with other classes of inmates, the statutes do provide express authority for these deductions as evidenced by the specific language of RCW 72.09.480(2), appearing above, which recognizes different authorizations for inmates not serving life without parole. What the statutes create is a different treatment for different classes of *868inmates: the express authority is provided for one class of inmates, but not for the other. Exclusion of language from one portion of a statute when the language is included in other parts always indicates intent by the legislature to exclude that language. See State v. Delgado, 148 Wn.2d 723, 729, 63 P.3d 792 (2003). While the legislature certainly could amend this statute to grant the specific authority created by the majority, this court should not.
¶35 The majority rewrites the relevant statutory scheme, eliminating the specific statutes adopted that expressly control the facts of this case. The exception in RCW 72.09.480(7) has, in effect, been written out of the law by the majority’s conclusion that the secretary possesses general authority. This conclusion ignores the legislative choices expressed in the statutes. The superior court’s decision should be reversed.
Alexander, C.J., and Sanders and Chambers, JJ., concur with C. Johnson, J.
Reconsideration denied June 12, 2007.